Exhibit 10.3

FIRST AMENDMENT TO

DEVELOPMENT AND LICENSE AGREEMENT

THIS FIRST AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT (the "Amendment") is
dated as of November 19, 2004, which Amendment shall become effective as of the
effective date of that certain Second Amendment to the Agreement (as defined
below) (the "Effective Date"), by and between NPS Pharmaceuticals, Inc. ("NPS")
and Amgen Inc. ("Amgen"). NPS and Amgen are referred to in this Amendment
individually as a "Party" and collectively as the "Parties."

RECITALS

WHEREAS, NPS and Amgen have previously entered into a Development and License
Agreement effective as of December 27, 1995 (the "Agreement"); and

WHEREAS, NPS desires to sell certain rights under the Agreement and/or to
contribute such rights to a wholly-owned subsidiary of a type sometimes referred
to as a "Special Purpose Entity" or "Bankruptcy Remote Entity" for purposes of
effecting a financing by such entity that would include the granting of a
security in certain of such rights;

WHEREAS, NPS and Amgen now desire to amend certain provisions of the Agreement
as provided for herein.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1.

AMENDMENT



1.1 Section 7.6(A) is hereby amended by inserting the following at the end of
the last sentence therein:

Effective upon Amgen's receipt of a written notice from NPS to the effect that
NPS has sold or contributed the rights provided for under Section 17.3(B) to
Royalty Sub, Amgen agrees to deliver all future payments to Royalty Sub or its
Permitted Assignee, as applicable, and, subject to the provisions of Section
11.5, to deliver statements to Royalty Sub, in both cases unless and until Amgen
receives a further written notice from Royalty Sub or any such Permitted
Assignee, as applicable. Notwithstanding the foregoing or anything herein to the
contrary, Amgen shall be entitled to offset or recoup against any payments due
and payable to NPS, Royalty Sub or any Permitted Assignee under this Agreement
any amounts payable by NPS to Amgen under this Agreement, including, without
limitation, amounts payable under Section 13.

--------------------------------------------------------------------------------



1.2 Section 7.7 is hereby amended by inserting the following at the end of the
last sentence therein:

The report of the Certified Public Accountant pursuant to Section 7.6(C) shall
be treated as Amgen Confidential Information. Notwithstanding any other
provision in this Agreement, under no circumstances may the report of the
Certified Public Accountant under Section 7.6(C) be provided to any Third Party
which has not executed a Confidentiality Agreement.

1.3 Article 11 of the Agreement is hereby amended by inserting the following
section:

11.5 Amgen Confidential Information.

(A) Disclosure by NPS. Notwithstanding Section 11.1 above, NPS or Royalty Sub
may disclose only to a Lender, a prospective Lender or a Permitted Holder in
connection with a Financing Transaction the Amgen Confidential Information
identified below but only to the extent required in order for NPS or Royalty Sub
to comply with its obligations under any agreement with the Lenders, provided,
however, that any such Lender or prospective Lender must have executed a
Confidentiality Agreement pursuant to Section 11.5(B) hereto prior to NPS or
Royalty Sub furnishing such Lender or prospective Lender with any Amgen
Confidential Information pursuant to this provision.

*Statements, reports and information provided by Amgen, or a certified public
accountant designated in accordance with Section 7.6(C), pursuant to Section 7.6
of the Agreement.

(B) Confidentiality Agreements. Royalty Sub shall enter into a Confidentiality
Agreement with Amgen. Any Lender, prospective Lender, or Third Party which
intends to become a Permitted Holder shall execute and enter into a
Confidentiality Agreement.

(C) No Security Interest in Amgen Confidential Information. Notwithstanding any
other provision in this Agreement, NPS and Royalty Sub shall not grant any
security interest in Amgen Confidential Information.

(D) Limitation on Duties to Disclose. Notwithstanding any other provision in
this Agreement, Amgen, NPS and Royalty Sub shall have no obligation to disclose
any

--------------------------------------------------------------------------------

Confidential Information to any Third Party which has not entered into a
Confidentiality Agreement.

(E) Royalty Sub's Right to Amgen Confidential Information. Provided Royalty Sub
executes and performs under a Confidentiality Agreement pursuant to Section
11.5(B) and agrees that any information provided to Royalty Sub by Amgen
pursuant to this provision shall remain Amgen Confidential Information, Amgen
shall grant Royalty Sub access to Amgen Confidential Information as follows:

(i) Amgen shall provide Royalty Sub with a copy of all notices and/or statements
from Amgen to NPS related to NPS's rights to receive Milestone Payments under
Article 6 and receive Royalties under Article 7 and Section 14.3, including the
statements under Section 7.6(A) setting forth, among other things, the Royalties
due;

(ii) Amgen shall arrange for Royalty Sub to receive a copy of any report from an
independent Certified Public Accountant appointed under Section 7.6(C); and

(iii) To the extent access to Amgen Confidential Information is required in
order for Royalty Sub to comply with its obligations under any agreement with
the Lenders, Amgen shall provide Royalty Sub with access to any Amgen
Confidential Information other than as set forth in subparts (i) and (ii) above
to which NPS would have had the right to access under this Agreement
specifically relating to those rights sold and/or contributed to Royalty Sub as
set forth in Section 17.3(B).

1.4 Section 13.2 of the Agreement is hereby deleted and replaced in its entirety
with the following:

13.2 Indemnification by NPS. NPS agrees to indemnify and hold harmless Amgen and
its directors, officers, agents and employees from any and all liability,
damage, loss or expense (including reasonable attorneys' fees and expenses of
litigation) in connection with any claims, suits, action or judgments (i) for
personal injury or property damage arising out of acts or omissions by NPS with
respect to NPS Material, Licensed Technology, Governmental Approvals, Regulatory
Filings and the Development Contracts prior to the Closing Date or arising out
of acts or omissions of NPS with respect to its activities under this Agreement;
(ii) for any breach of representations or warranty made to Amgen by NPS under
this Agreement; and (iii) arising out of, relating to or resulting from (x) any
and all Confidentiality Agreements entered into pursuant to this

--------------------------------------------------------------------------------

Agreement; and (y) any sale, assignment, pledge, contribution, grant of a
security interest or other transfer of the rights provided for under Section
17.3(B), except to the extent in either (i), (ii) or (iii) above that such claim
arises from Amgen's willful misconduct or negligence, and except to the extent
in clause (iii) above such claim arises from Amgen's breach of a covenant or of
a representation or warranty contained in the Agreement.

1.5 Section 17.3 of the Agreement is hereby amended by titling the existing
provision "17.3(A)" and by adding the following as Section 17.3(B):

(B) Notwithstanding Section 17.3(A), subject to Section 11.5(B), Amgen hereby
agrees that NPS may sell, assign, pledge, contribute or otherwise transfer to
Royalty Sub, NPS's right to: (i) receive Milestone Payments under Article 6,
(ii) receive Royalties under Article 7 and Section 14.3, (iii) receive
statements under Section 7.6(A) setting forth, among other things, the Royalties
due, (iv) appoint an independent Certified Public Accountant and receive a
report therefrom under Section 7.6(C) and (v) receive payments under Section
10.1, and at any time thereafter Royalty Sub may grant a security interest in
the rights identified in clauses (i), (ii) and (v) above to or for the benefit
of any Lender or Permitted Holder in connection with a Financing Transaction.
Amgen's consent under this paragraph is subject to, and conditioned upon, as
applicable, the following:

(1)

No entity, other than Royalty Sub, will have the right to appoint an independent
Certified Public Accountant or receive a report under Section 7.6(C);



(2) Amgen's consent will not be construed to permit the

assignment of any additional rights under this Agreement except as specified in
this Section 17.3(B), the NPS Compounds, NPS/Amgen Compounds or Licensed
Technology to any entity and NPS agrees not to sell, assign, pledge, contribute,
transfer or grant any security interest in any of the foregoing so long as this
Agreement remains in effect;

(3) Amgen does not waive any defenses, offsets, rights of recoupment or setoff,
credits or other rights it may have under any other provisions of this
Agreement, including with respect to any payments or liabilities otherwise due
and payable to Amgen under this Agreement;

(4) NPS shall promptly notify Amgen of any notice received from Brigham and
Women's relating to NPS' failure to meet its payment obligations under the
Brigham and Women's Agreements in connection with sales of Compounds hereunder,
and Amgen shall have the right to make such payments on behalf of NPS and

--------------------------------------------------------------------------------

offset any such payments made against any Royalties or other monies due and
payable pursuant to Sections 7.6, 10.1 and 14.3 of the Agreement;

(5) NPS and Royalty Sub will include the following language in the private
placement memorandum for the Financing Transaction:

"Amgen, the licensee under the License Agreement, is not participating in this
private placement. Amgen has not reviewed and is not responsible for the
accuracy or completeness of any information contained in this Private Placement
Memorandum. None of the Issuer, NPS, the Placement Agent or the Trustee has been
afforded any opportunity to conduct due diligence inquiries regarding Amgen in
connection with the private placement. Each prospective investor must rely on
its own inquiry regarding Amgen and such other information as may be available
to it.";



(6) NPS and Royalty Sub will include the following language (or substantively
similar language) in any agreement pursuant to which an entity purchases Notes
from Royalty Sub in connection with the Financing Transaction: "Purchaser
acknowledges and agrees that

Amgen is not a party to this transaction and has not participated in the
preparation of any documents related thereto, including, without limitation, the
private placement memorandum, and that Amgen makes no representations or
warranties whatsoever with respect to the transactions contemplated by the
private placement memorandum, including, without limitation, the issuance of
notes by Royalty Sub, the value thereof or the risks associated therewith.";



(7) NPS and Royalty Sub will include the following language (or substantively
similar language) in the indenture agreement to be entered into between Royalty
Sub and the Trustee (as defined in the private placement memorandum for the
Financing Transaction) (the "Indenture Agreement"): "Trustee acknowledges and
agrees that information provided by Amgen

to Trustee in connection with the Development and License Agreement between
Amgen and NPS dated December 27, 1995 (as amended, the "License Agreement"),
including, without limitation, any royalty statements and reports provided by or
on behalf of Amgen pursuant to Section 7.6 of the License Agreement, are the
confidential information of Amgen and will be subject to the confidentiality
provisions of this Indenture Agreement and that Amgen is a third party
beneficiary of such obligations." NPS and Royalty Sub shall also ensure that the
Indenture Agreement contains confidentiality provisions that are at least as
restrictive as the provisions of this Agreement;



--------------------------------------------------------------------------------

(8) NPS

and Royalty Sub shall ensure that, for so long as Amgen is obligated to file
quarterly or annual reports pursuant to the Securities Exchange Act of 1934, as
amended, the above-identified Trustee shall not disclose or provide access to
any royalty statements pursuant to Section 7.6 of the Agreement provided to such
Trustee to any Third Party until after such time as Amgen has filed its
quarterly or annual report relating thereto;



(9) Royalty Sub shall and will cause Lenders and other entities participating in
the Financing Transaction to agree to, offer or sell the Notes solely to
Permitted Holders;

(10) Royalty Sub will not pledge or grant a security interest in the above
described rights unless such pledge or security interest specifically provides
that, unless the Agreement has terminated, no sale or transfer of the above
described rights, in foreclosure or otherwise, shall be made other than to a
Permitted Holder and such a Permitted Holder shall agree not to transfer the
rights acquired except to another Permitted Holder;

(11) Royalty Sub will not issue any of its equity interests or equity securities
to any Person other than

NPS; and



(12) NPS will not pledge or grant a security interest in any equity interest or
equity security of Royalty Sub unless such pledge or security interest
specifically provides that, unless the Agreement has terminated, no sale of such
equity interest or security, in foreclosure or otherwise, may be made other than
to a Permitted Holder and such a Permitted Holder shall agree not to transfer
the rights acquired except to another Permitted Holder.

NPS will also cause the equity interests of Royalty Sub to be certificated and
will cause the transfer restriction provided for in the previous sentence to be
prominently marked on all such certificates.



1.6 NPS and Amgen agree that the Agreement currently creates a general
intangible for NPS as defined in Article 9 of the Delaware Uniform Commercial
Code. Although NPS seeks permission to sell or contribute its rights to receive
Milestone Payments under Article 6, to receive Royalties under Article 7 and
Section 14.3 and to receive payments under Section 10.1 to Royalty Sub which
will in tum grant a security interest in such rights, the principal obligation
of Amgen under the Agreement will continue to be its numerous duties relating to
the development, manufacture and commercialization of Compounds. Amgen and NPS
agree that Amgen's principal obligation under the Agreement is not and will not
be a monetary obligation. Any consent of Amgen to this Amendment is expressly
conditioned on Amgen being entitled to the continued protection against
subsequent transfers afforded account debtors of general intangibles contained
in Title 6, Article 9, Section 9-408(d) of the Delaware Uniform Commercial Code,
or any corresponding provision of any applicable Uniform Commercial Code as
enacted in any

--------------------------------------------------------------------------------



other state. Accordingly, Royalty Sub shall be at the time of transfer and shall
remain a corporation chartered under the laws of the state of Delaware. As a
condition to obtaining this amendment, NPS agrees that Royalty Sub will not
change its corporate domicile nor merge into any entity in a State other than
Delaware without the written consent of Amgen. To effectuate this provision,
Article 17 of the Agreement is hereby amended by inserting the following
section:

17.19 Additional Provisions. NPS agrees that Royalty Sub will not change its
corporate domicile nor merge into any entity in a State other than Delaware
without the written consent of Amgen. NPS further agrees that NPS will not sell
or otherwise transfer its interest in Royalty Sub, except as provided in
17.3(B), without the written consent of Amgen.

1.7

Appendix A of the Agreement is hereby amended by adding the following
definitions to the Glossary:



1.13(a) "Confidentiality Agreement" shall mean a confidential disclosure
agreement executed by a (i) Lender, a prospective Lender, or any Third Party who
intends to become a Permitted Holder, and (ii) Amgen or Royalty Sub so long as
Amgen is identified as a beneficiary of such agreement with the right to enforce
such agreement and in form substantially identical to Exhibit A to the First
Amendment to this Agreement, dated November 19,2004.

1.16(a) "Financing Transaction" shall mean the transaction pursuant to which
Royalty Sub will issue notes ("Notes") which are secured by the Milestone
Payments and Royalties as generally described in the Cinacalcet PhaRMAsM Secured
Floating Rate Notes due 2017 preliminary Private Placement Memorandum dated
October 27, 2004.

1.23(a) "Lender" shall mean one or more individuals, financial institutions or
institutional investors which are parties to the Financing Transaction and which
are lending money to Royalty Sub which will be secured by Milestone Payments and
Royalties payable hereunder.

1.48(a) "Royalty Sub" shall mean Cinacalcet Royalty Sub LLC, a

Delaware limited liability company and wholly-owned subsidiary of NPS.

1.39(a) "Permitted Assignee" shall mean any Person that acquires one or more of
the rights identified in clauses

(i), (ii) or (v) of Section 17.3(B), or a portion of such rights, from a Lender
after such Lender has foreclosed on such rights, but only if such Person is a
Permitted Holder.



1.39(b) "Permitted Holder" shall mean (i) NPS,

(ii) Amgen, (iii) Royalty Sub or (iv) any Third Party who (a) is not in the
business of developing, manufacturing or marketing pharmaceutical or diagnostic
products, (b) is



--------------------------------------------------------------------------------

not an Affiliate of any Third Party in such business and (c) has executed a
Confidentiality Agreement.

1.8 All capitalized terms used in this Amendment, unless otherwise provided for
herein, shall have the meaning ascribed to such terms in the Agreement.

2. GENERAL PROVISIONS

2.1 Except as expressly provided for in this Amendment, all of the terms,
conditions and provisions of the Agreement remain unaltered and are in full
force and effect, and as amended hereby the Agreement is hereby ratified and
confirmed in all respects. The Agreement and this Amendment shall be read and
construed as one Agreement.

2.2 If any provision of this Amendment is construed to be invalid, illegal or
unenforceable by a court of competent jurisdiction, then the remaining
provisions hereof shall not be affected thereby and shall be enforceable without
regard thereto.

2.3 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original hereof, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one counterpart hereof.

2.4 Section and subsection headings in this Amendment are for convenience of
reference only, do not constitute a part of this Amendment, and shall not affect
its interpretation.

2.5 All words used in this Amendment shall be construed to be of such number and
gender as the context requires or permits.

2.6 This Amendment may not be amended or modified orally, and shall be construed
and interpreted according to the laws of the State of California, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.

2.7 NPS Representations.

In order to induce Amgen to enter into this Amendment, NPS makes the following
representations and warranties to Amgen.

(a) The foregoing Amendment and the contemplated Financing Transaction will not
allow or cause the disclosure of Amgen Confidential Information in violation of
Article 11 of the Agreement, either now or in the future.

(b) The representations made to Amgen by NPS and its agents with respect to the
Financing Transaction and the applicable interpretations of governing law are
true and correct in all material respects.

(c) There are no material facts with respect to the Financing Transaction which
would adversely impact Amgen that have not been disclosed to Amgen.

[Signature Page Follows]

--------------------------------------------------------------------------------



The Parties have caused this Amendment to be executed as of the Effective Date
by signature of their duly authorized representatives.

 

NPS PHARMACEUTICALS, INC.

AMGEN INC.

By: /s/ Gerard Michel

By: /s/ Steven Schoch

Name: Gerard Michel
Title: CFO, Vice President Business
Development

Name: Steven Schoch
Title: Vice President Finance & Controller

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL DISCLOSURE AGREEMENT

_______________ hereinafter referred to as ("Recipient") acknowledges and agrees
that all Confidential Information (as defined below) provided to Recipient by
NPS Pharmaceuticals, Inc., its affiliates (collectively, "NPS") or Amgen Inc.
("Amgen") (as applicable, "Discloser") is considered to be proprietary and
confidential information of Amgen.

Recipient agrees to take all reasonable precautions necessary to keep
Confidential Information confidential, which precautions shall be no less
stringent than those which Recipient employs to protect its own confidential
information.

Recipient hereby represents and warranties that it is not in the business of
developing, manufacturing or marketing pharmaceutical or diagnostic products.
Recipient hereby represents and warranties that it is not an affiliate of an
entity, other than NPS or Amgen, which is in the business of developing,
manufacturing or marketing pharmaceutical or diagnostic products. [NOTE: With
respect to any Lender, the provisions of this paragraph may be included in the
Note purchase agreement with such Lender (as described in the private placement
memorandum for the Financing Transaction) rather than in this agreement,
provided such purchase agreement provides that Amgen is a third-party
beneficiary with respect to such provisions.]

Recipient shall not disclose to any third party other than as set forth below
and shall not use for any purpose other than discussions, analysis and
evaluation of NPS's royalty receivables under the License Agreement (as defined
below), due diligence related to the above and Recipient's rights and
obligations under any grant of a security interest by NPS (the "Purpose") any
Confidential Information without the prior written consent of Amgen.

"Confidential Information" as used herein means all confidential and proprietary
information of Amgen related to that certain Development and License Agreement
by and between NPS and Amgen effective as of December 27, 1995 (the "License
Agreement"), including but not limited to product sales and royalties paid under
the License Agreement, the business and operations of Amgen, Amgen finances, and
such other information as may be provided by NPS or Amgen; provided, however,
that Confidential Information shall not include any information that:

(a) was already known to Recipient, as evidenced by its contemporaneous written
records, at the time of disclosure by Discloser;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to Recipient;

(c) became generally available to the public or otherwise part of the public

domain after its disclosure and other than through any act or omission of
Recipient; or

(d) was disclosed to Recipient by a third party who had no obligation to
Discloser not to disclose such information to others.

--------------------------------------------------------------------------------



Recipient shall limit access to Confidential Information received hereunder to
(i) the directors, officers and employees of Recipient, (ii) its legal and
financial advisors, and (iii) its lenders, their fiduciaries and prospective
equity investors, each to whom disclosure of Confidential

Information is necessary for the Purpose; provided, however, that in each case
such party has expressly agreed to maintain such Confidential Information in
confidence under terms and conditions substantially identical to this
Confidential Disclosure Agreement ("Agreement").

Recipient agrees that, by entering into this Agreement, Amgen agrees only to the
disclosure of Confidential Information as permitted and to the extent set forth
in this Agreement, and Amgen does not expressly or impliedly waive any rights,
whether contractual or otherwise, Amgen has or may have under or in connection
with the License Agreement or otherwise with respect to Recipient. Recipient
agrees that Amgen has no responsibility whatsoever for any reliance on
Confidential Information by Recipient or by any person to whom the Confidential
Information is disclosed in connection with this Agreement (together with
Recipient, "Recipient Parties"), whether related to the Purpose or otherwise.
Without limiting the generality of the foregoing, Recipient agrees that Amgen
makes no representation or warranty whatsoever to any Recipient Party with
respect to Confidential Information or its suitability for the Purpose.
Recipient further agrees that no Recipient Party shall acquire any rights
against Amgen or any employee, officer, director, representative or agent of
Amgen (together with Amgen, "Amgen Parties") as a result of the disclosure of
Confidential Information to any Recipient Party and that no Amgen Party has any
duty, responsibility, liability or obligation to any Recipient Party as a result
of any such disclosure.

In the event Recipient is required to disclose any Confidential Information
received hereunder in order to comply with any laws, regulations or court
orders, Recipient may disclose such Confidential Information only to the extent
necessary for such compliance, provided, however, that Recipient shall give
Amgen reasonable advance written notice of any such disclosure or proceeding in
which such disclosure may be required so as to afford Amgen a full and fair
opportunity to oppose the issuance of such order and to appeal therefrom and
shall cooperate reasonably with Amgen in opposing such order and in securing
confidential treatment of any Confidential Information to be disclosed and/or
obtaining a protective order narrowing the scope of such disclosure. Recipient
represents and warrants to Amgen that Recipient is not

aware of any applicable law or regulation that Recipient reasonably foresees
will require the

disclosure of any Confidential Information, other than to a Recipient Party as
permitted hereunder and pursuant to the terms hereof.

This Agreement may not be amended without Amgen's prior written consent which
Amgen may, at its sole discretion, withhold. [NOTE: With respect to any Lender,
the provisions of this paragraph may be included in the Note purchase agreement
with such Lender (as

described in the private placement memorandum for the Financing Transaction)
rather than in this agreement, provided such purchase agreement provides that
Amgen is a third-party beneficiary with respect to such provisions.]

A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Recipient has caused this Agreement to be duly executed by
its authorized officer as of the day and year written below.

RECIPIENT

____________________________
Name: _______________________


Title: _________________________
Dated: ________________________

A-3

--------------------------------------------------------------------------------

